       Case 1:17-cv-00317-LM Document 56 Filed 04/30/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Brian Begley

  v.                                         Civil No. 17-cv-317-LM

Windsor Surry Company et al.


                               O R D E R

    On April 19, 2019, the parties filed a joint statement

requesting that the court lift the stay and enter a new case

management order.    The court grants the parties’ request and

lifts the stay.

    The parties put forth competing proposed schedules for the

class certification phase and the liability phase.           The

following schedules shall govern this litigation going forward:


                    Phase 1: Class Certification

       Scheduling Designation                     Deadline

  Answer/Counterclaim                May 31, 2019

  Mandatory Disclosures              July 8, 2019

  Close of Discovery                 February 28, 2020
  Joinder of Additional Parties Plaintiff: July 12, 2019
  and Amendment of Pleadings    Defendants: August 16, 2019
  Third-Party Actions                October 24, 2019
                                     Already resolved as to named
  Motions to Dismiss
                                     plaintiff
  Expert Disclosures and             Plaintiff: November 25, 2019
  Reports                            Defendants: December 18, 2019
  Rebuttal Reports and Rule
                                     January 20, 2020
  26(e) Supplements
  Motion for Class
                                     March 4, 2020
  Certification
       Case 1:17-cv-00317-LM Document 56 Filed 04/30/19 Page 2 of 2




                          Phase 2: Liability

      Scheduling Designation                      Deadline
                                     Two-week trial period
  Trial
                                     beginning January 20, 2021
                                     30 days after court’s ruling
  Mandatory Disclosures
                                     on class certification
  Disclosures of Claims              30 days after the court’s
  Against Unnamed Parties            ruling on class certification
  Disclosure of Experts and          Plaintiff: July 20, 2020
  Reports                            Defendants: August 12, 2020
  Rebuttal Reports and Rule
                                     By the close of discovery
  26(e) Supplementations
  Motions for Summary Judgment       September 16, 2020
  Close of Discovery                 60 days before trial
  Joint Statements Re:
                                     August 19, 2020
  Mediation
  Challenges to Expert
                                     45 days before trial
  Testimony


      SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge

April 30, 2019

cc:   All counsel of record




                                    2
